Citation Nr: 1422183	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-19 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a psychiatric disorder.

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from December 1967 to October 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In May 2013, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

A claim of entitlement to service connection for a psychiatric disability encompasses all psychiatric disabilities that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's previously denied claim for service connection for passive dependent personality disorder has been recharacterized as reflected on the title page.  

As the Board will discuss in further detail in the following decision, new and material evidence sufficient to reopen the previously denied claim for service connection for a psychiatric disorder has been received.  Accordingly, the Board is granting this aspect of the Veteran's appeal.  The underlying issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2006 rating decision, the RO continued prior denials of service connection for a psychiatric disorder.  In October 2007, the Veteran submitted a notice of disagreement, and, in June 2008, he was issued a statement of the case.  However, as he failed to submit a substantive appeal, the October 2006 rating decision is final. 

2.  New evidence associated with the claims file since the October 2006 continued denial of service connection for a psychiatric disorder raises a reasonable possibility of substantiating the underlying claim for service connection for such a disability. 


CONCLUSIONS OF LAW

1.  The October 2006 rating decision continuing the prior denials of service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Since the last prior final denial of service connection for a psychiatric disorder, new and material evidence has been received sufficient to reopen the claim for service connection for such a disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  Given the Board's favorable disposition of the application to reopen the claim for service connection for a psychiatric disorder, the Board finds that all notification and development action needed to fairly adjudicate this part of the appeal has been accomplished.

In an October 1992 rating decision, service connection for nerves was initially denied because the Veteran was diagnosed with a passive dependent personality disorder which is not a disability for VA benefits as it is a congenital or development defect. 

In a January 2005 rating decision, the RO continued the prior denial, noting that, while the Veteran was diagnosed post-service with adjustment disorder and dysthymia, there is no evidence that these conditions were related to service.

Most recently, in the October 2006 rating decision, the RO continued the prior denials of service connection for a psychiatric disorder on the basis that the evidence merely showed that, while the Veteran was diagnosed with dysthymia, there was no relationship to the Veteran's service.  Although the Veteran submitted a timely October 2007 notice of disagreement, after being issued a statement of the case in June 2008, he failed to submit a substantive appeal.  

The October 2006 rating decision is the last final decision.  The claim decided therein is not subject to revision on the same factual basis and is final.  38 U.S.C.A. § 7104.  Thus, VA can only reopen and review such claim if new and material evidence is submitted by or on behalf of the Veteran.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

In February 2010, the Veteran filed a claim to reopen.  In the currently-appealed March 2010 rating decision, the RO declined to reopen the claim on the basis that there was no evidence that a diagnosed psychiatric disorder had its onset in, or was related to, the Veteran's active service.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Moreover, a veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element

Here, the Veteran and his wife testified at the May 2013 hearing that the Veteran's psychiatric symptoms began in service and that those symptoms have continued after he was discharged.  For the purpose of reopening, the Veteran's credibility, as well as his wife's, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, the Board finds that the testimony provided by the Veteran and his wife is both new and material and that, therefore, his new and material claim is reopened.  


ORDER

To the limited extent that new and material evidence sufficient to reopen the claim for service connection for a psychiatric disorder has been received, the appeal is granted. 


REMAND

Before adjudicating the merits of the Veteran's reopened claim for service connection for a psychiatric disorder, the Board finds that additional development of the evidence is required.  In this regard, the Board acknowledges that service treatment records show that the Veteran was diagnosed with passive-dependent personality.  In addition, post-service VA medical records show that the Veteran has been diagnosed with adjustment disorder and dysthymic disorder.  

Initially, the Board notes that personality disorders are defects that are not diseases or injuries within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2013).  Defects are defined as structural or inherent abnormalities or conditions which are more or less stationary in nature. VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990).  Congenital or developmental defects, such as a personality disorders, automatically rebut the presumption of soundness and therefore are considered to have preexisted service. 38 C.F.R. §§ 3.303(c), 4.9 (2013); Quirin v. Shinseki, 22 Vet. App. 390 (2009); Winn v. Brown, 8 Vet. App. 510 (1996) (VA's exclusion of personality disorders from diseases or injuries as a congenital or developmental defect, such that the presumption of soundness does not apply, was a valid exercise of the authority). Therefore, service connection of personality disorders, whether on a direct basis or by aggravation, is prohibited.  61 Fed. Reg. 52,695 (1996).

However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected, and personality disorders that result from service-connected disabilities may be service connected on a secondary basis. 38 C.F.R. §§ 3.310(a), 4.127 (2012); VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990) (noting that congenital and developmental defects can be subject to superimposed disease or injury such that service connection may be granted where the superimposed disease or injury occurs during service); 61 Fed. Reg. 52,695 (1996) (except as provided in 38 C.F.R. § 3.310(a)  to 38 C.F.R. § 4.127 was added to reinforce the principle that organic personality disorders that develop secondary to head trauma, epilepsy, etc., will be service connected secondary to those conditions).  Therefore, while the regulations prohibit any grant of service connection for a personality disorder, even if aggravated in service, the Veteran's other diagnosed psychiatric disorders may provide a basis for service connection if the evidence shows that the disorders were unrelated to, or superimposed upon, his diagnosed personality disorder.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2013).

In light of the above, the Board finds that there is insufficient evidence to decide the case and that a remand is warranted to afford the Veteran a VA examination, to include an opinion.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to scheduling the above examination, all outstanding VA medical records dated from August 2006 to February 2009 and from February 2010 to the present should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outstanding VA mental health treatment records dated from August 2006 to February 2009 and from February 2010 to the present, following the procedures set forth in 38 C.F.R. § 3.159(c).  Associate all such available documents with the Veteran's claims folder. 

2.  After completion of the above, schedule the Veteran for an appropriate VA examination to assess the etiology of any diagnosed psychiatric disorder, to include reconciling past diagnoses of an adjustment disorder and a dysthymic disorder.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the report of the examination should include a discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished, and all clinical findings reported in detail. 

(a) Identify all psychiatric diagnoses, including reconciling past diagnoses, and provide a full multiaxial diagnosis pursuant to DSM-IV.

(b) Provide an opinion as to whether it is it at least as likely as not (50 percent probability or more) that any psychiatric disability was incurred in or aggravated during the Veteran's active service or is related to his diagnosis of a personality disorder in service?
All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's service treatment records and VA medical records.  In providing the requested opinion, the examiner must acknowledge and discuss the Veteran's and his wife's lay statements regarding the onset of symptoms and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

3.  Then, readjudicate the claim for service connection for a psychiatric disorder.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


